DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 8,947,876; hereinafter “Zhu”).
Regarding claim 1, Zhu discloses an interface card cage (Fig. 3), configured to fix a riser card (32, Fig. 3) and at least one interface card (such as 4, Fig. 3) electrically 

    PNG
    media_image1.png
    307
    594
    media_image1.png
    Greyscale

Regarding claim 2, Zhu discloses the interface card cage according to claim 1, and Zhu further discloses wherein the second assembly further comprises a third side wall (337, Fig. 5) disposed on the assembly part, the third side wall is opposite to the first side wall (as shown in Fig. 3), and the first side wall, the second side wall, and the third side wall together form an accommodation space therebetween, and the accommodation space is configured to accommodate the riser card and the at least one interface card (as shown in Figs. 4, 6).
Regarding claim 6, Zhu discloses a server (100, Fig. 1), comprising: a chassis (11, Fig. 1); a motherboard (same as 2, Figs. 1, 2), disposed in the chassis; an interface card cage (3, Figs. 1, 3, 4), comprising: a first assembly (31, Fig. 3), comprising a first side wall (wall behind 32 shown in Fig. 3), a second side wall (wall of 310, Fig. 3), and a bent portion (312, Fig. 3), wherein the second side wall is disposed between and connected to the first side wall and the bent portion (as shown in Fig. 3), the second side wall has at least one opening (310, Figs. 3, 4), the bent portion and the first side wall respectively extend in different directions from two opposite sides of the second 

    PNG
    media_image1.png
    307
    594
    media_image1.png
    Greyscale


	Regarding claim 7, Zhu discloses the server according to claim 6, and Zhu further discloses wherein the second assembly further comprises a third side wall (337, Fig. 5) disposed on the assembly part, the third side wall is opposite to the first side wall (as shown in Fig. 3), the first side wall, the second side wall, and the third side wall together form an accommodation space therebetween, and the accommodation space is configured to accommodate the riser card and the at least one interface card (as shown in Figs. 4, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, and further in view of Kuo et al. (US 7,990,732; hereinafter “Kuo”).
Regarding claim 4, Zhu teaches the interface card cage according to claim 1, and Zhu further teaches wherein the second assembly further comprises a base part (left base part of 336, 337, 335 Fig. 5), the assembly part is disposed on the base part, a longitudinal axis of the slot passes through the base part, the recess is located at one end of the slot located away from the base part (base part on left and recess on right in Fig. 5), the first assembly is disposed on the base part of the second assembly (when closed off, bent portion of 31 will be directly or indirectly on the base part of 33 in Fig. 3).
Zhu does not teach the base part has at least one through hole configured for at least one fastener to pass through. However, Kuo teaches an interface card cage (Figs. 1-3), comprising: a base part (bottom/base part of 40, Fig. 1) has at least one through hole (hole where 431 occupies on 40) configured for at least one fastener (431, Fig. 1) to pass through. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base part has at least one through hole configured for at least one fastener to pass through in Zhu, as taught by Kuo, in order to further secure the interface card and prevent the second assembly from rotating out.
Regarding claim 5, Zhu teaches the interface card cage according to claim 1, and Zhu further teaches wherein the second assembly further comprises a base part (left base part of 336, 337, 335 Fig. 5), the assembly part is disposed on the base part, a longitudinal axis of the slot passes through the base part, the recess is located at one end of the slot located away from the base part (base part on left and recess on right in Fig. 5), the first assembly is disposed on the base part of the second assembly (when closed off, bent portion of 31 will be directly or indirectly on the base part of 33 in Fig. 3).

	Regarding claim 9, Zhu teaches the server according to claim 6. Zhu does not teach at least one fastener, wherein the base part has at least one through hole, the chassis has at least one fastening hole, and the at least one fastener passes through the at least one through hole to be fixed in the at least one fastening hole of the chassis. However, Kuo teaches at least one fastener (431, Fig. 1), wherein a base part (bottom/base part of 40, Fig. 1) has at least one through hole (hole where 431 occupies on 40), a chassis (chassis of 1121, Fig. 1) has at least one fastening hole (same as 1121, Fig. 1), and the at least one fastener passes through the at least one through hole to be fixed in the at least one fastening hole of the chassis (see Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one fastener, wherein the base part has at least one through hole, the chassis has at least one fastening hole, and the at least one fastener passes through the at least one through hole to be fixed in the at least one fastening 

Allowable Subject Matter
Claims 3, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 3, prior arts do not teach or suggest the combination of the interface card cage according to claim 3, in particular, wherein the second assembly further comprises a base part, the assembly part is disposed on the base part, a longitudinal axis of the slot passes through the base part, the recess is located at one end of the slot located away from the base part, the first assembly is disposed on the base part of the second assembly, the base part has at least one positioning hole, the first side wall comprises at least one positioning pin, and the at least one positioning pin passes through the at least one positioning hole.
	Re claim 8, prior arts do not teach or suggest the combination of the server according to claim 8, in particular, wherein the base part has at least one positioning hole, the first side wall comprises at least one positioning pin, and the at least one positioning pin passes through the at least one positioning hole.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES WU/Primary Examiner, Art Unit 2841